DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62513877, filed 06/01/2017. 
Status of Claims
	Claims 1-19 are pending.
It is noted that the only claims found within the application file were filed on 04/20/2020, but they are all marked as having the status of (New).  It is unclear why they were not indicated as original.  Clarification is needed as to if the applicant file different claims originally and if so what changes were made to them.

Election/Restrictions
Applicant's election with traverse of Invention Species 14 (Figures 20A-Q) and Sub-Species G (Figures 27A-Q) in the reply filed on 06/29/2018 is acknowledged.  The traversal is on the ground(s) that the examiner identified embodiments H and I that have redundant figures.  Species H and I were a carry-over typo that should have been deleted.


Information Disclosure Statement
Applicant should note that the large number of references (well over 80 pages) in the attached IDSs filed on 01/28/2020 x3, 02/20/2020, 05/13/2020, 08/19/2020, Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
On page 1 of the specification [0003] states that all publications and applications mentioned are incorporated to the same extend as if they were “specifically and individually incorporated by reference”. The specification is objected to because the sentence does not clearly identify the documents to be incorporated by reference as required by 37 CFR 1.57(c). This general incorporation by reference statement can result in a failure by the public to recognize the incorporation by reference of the materials because the statement is separated from the materials (publications and patent applications) to be incorporated. The use of the term “mentioned” in this sentence is a “mere reference” and does not amount to incorporation by reference. See .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 7, and 11 are rendered indefinite by the requirement (Claim 6) for the mitral valve to flare outward relative to the central portion.  The central portion is a part of the mitral valve so it is unclear how an object can flare relative to itself.  The mitral valve is the entire device which flares and does not flare.  The applicant is advised to replace the phrase mitral valve with a phrase identifying a specific portion or specific component of the mitral valve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(A)(1)&(2) as being anticipated by Granada et al (Granada) US 2016/0158000 A1.
	Granada discloses the same invention being a self-expanding prosthetic mitral valve comprising an anchor assembly (Figures 4-9)  comprising a flared atrial anchor (bottom of figures 4-9), an ventricular portion (top of figures 4-9) comprising a plurality of engagement hooks/barbs extending from cell apexes (shown best as the curved projections at the top of Figure 2), and a central portion (between the atrial and ventricular portions), an annular strut frame (Figure 20) positionable and attachable within the anchor assembly, and a plurality of replacement leaflets 20a/b/c attached thereto.  
In regards to the first and second widths of the 2 sets of cells.  It is noted that cells of stents are well known to have a variety of circumferential widths along their length.  With this in mind the widths as claimed can be broadly identified within prior art to meet the claimed parameters.  Both the atrial and ventricular anchor/portions of Granada comprise a plurality of diamond shaped cells. The smallest width of a cell 
In regards to claim 14, it is noted that the comparison of quantity of cells is very broad because there is no previous requirements addressing or limiting the number or configuration of cells.  The claims define the location of the 2 sets of cells but don’t require them to be connected or even extend about an entire region or area.  Therefore the first plurality can be any 2 cells and the second plurality of cells can be any 4 cells which meet the required double figure.
In regards to claim 5, the claimed diameter comparisons are met because each portion has a plurality of diameters which can be identified to read upon the claim in its current form.  Specifically a smaller inner diameter of the ventricular portion can be compared to a larger outer diameter of the atrial anchor in order to anticipate the claim.
In regards to claims 6 and 7, it is clear from all the figures of Granada that the anchor assembly has an hour glass shape with ends flaring outward from the central most portion.
In regards to claims 8 and 15, all of the assembly and frame portions of Granada are made from diamond shaped cells defined by linear struts and V shaped connectors.
In regards to claims 9 and 16, Granada discloses the frames comprise nitinol and are self-expanding [0038].
In regards to the claim requirements addressing the placement of the valve and the engagement with surrounding tissue, these limitations are being interpreted as intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Examiner, Art Unit 3738